Citation Nr: 1127387	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-42 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a prostate disability, including as secondary to service-connected diabetes mellitus.  

4. Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus. 

5. Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus. 

6. Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.  

7. Entitlement to an increased evaluation for service-connected post-traumatic stress disorder (PTSD), currently 50 percent disabling. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.   The Veteran is in receipt of the Combat Action Ribbon, among other awards and decorations.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  An October 2007 rating decision granted service connection for erectile dysfunction and assigned a noncompensable evaluation, continued a 50 percent evaluation for service-connected PTSD and denied service connection for tinnitus, hearing loss, a prostate disability and TDIU.  An August 2008 rating decision denied service connection for peripheral neuropathy of the upper extremities and hypertension.  

In January 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board also received additional medical evidence from the Veteran during the hearing.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issues of entitlement to service connection for hearing loss, a prostate disability, hypertension, and peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, the competent evidence of record shows that tinnitus was causally or etiologically related to acoustic trauma during combat service in Vietnam.  

2. The Veteran's symptoms of PTSD contemplate occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood, due to such symptoms as periodic suicidal ideation, frequent panic symptoms, isolation, nightmares, irritability, impulse control problems, neglect of personal appearance and hygiene, inability to maintain occupational relationships, and difficulty in maintaining social relationships; without gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place or severe memory loss.  

3. Erectile dysfunction is manifested by impotency without visible deformity of the penis and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.

4. The competent evidence of record shows that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. The criteria for a 70 percent rating for service connected PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, Diagnostic Code 9411 (2010).

3. The criteria for an initial compensable evaluation for erectile dysfunction have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.115b, Diagnostic Code 7522 (2010).

4. The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, regarding the Veteran's claim for service connection for tinnitus and TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed regarding these issues.    

Regarding the issue of entitlement to an increase evaluation for PTSD, the Veteran was sent a VCAA letter in August 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the issue of entitlement to an increase evaluation for erectile dysfunction, the Veteran was sent a VCAA letter in March 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Regarding this issue, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Id.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214 and VA medical record.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Several VA QTC examinations are of records.  Most recently, a VA QTC examination for erectile dysfunction and PTSD were obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the opinions obtained in this case were sufficient, as they were predicated on all of the pertinent evidence of record and provide a full description of the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Tinnitus

At the January 2011 Board hearing, the Veteran claims that, while serving in the Republic of Vietnam as a rifleman in the infantry, he was exposed to acoustic trauma from mortars and small arms fire without hearing protection.  Additionally, he asserted that his tinnitus manifested during service and has continued to the present.  As such, the Veteran claims that he is entitled to service connection for tinnitus as a result of his in-service acoustic trauma.

The service treatment records reveal that in May 1964, prior to enlistment, the Veteran did not report any medical problems other than hay fever.  In the enlistment examination in May 1964 the Veteran was clinically evaluated as normal in all areas and there were no complaints of tinnitus.  In August 1968, the Veteran was clinically evaluated as normal in all areas and there was no indication of tinnitus complaints when he separated from service.  

During the course of this appeal, the Veteran submitted a record indicating that the Navy Personnel Command found that he was authorized to receive the Combat Action Ribbon and the Republic of Vietnam Meritorious Unit Citation.  As such, the Board finds that the Veteran is a combat Veteran.  Where a combat Veteran alleges he suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  38 C.F.R. § 1154(b) states that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 C.F.R. § 1154(b).

In this case, the Board has considered the Veteran's description of noise exposure in service.  The Board finds that the Veteran's claimed in-service noise exposure is consistent with his combat duty and, moreover, he has competently and credibly testified as to such acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, his contention that he was exposed to excessive noise during his military service while serving as rifleman in the infantry is consistent with his service personnel records detailing combat expeditions in Vietnam.  

Therefore, despite the fact that the service records are void of documentation of complaints or treatment for tinnitus after his combat experiences in Vietnam, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Thus, the Veteran's account of combat noise exposure is sufficient evidence of acoustic trauma during service and acoustic trauma in service is therefore conceded.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010); Collette v. Brown, 82 F.3d 389 (1996).  The Board also notes that there is no evidence to the contrary of the Veteran's assertions.  

Further, the Veteran has a current diagnosis of tinnitus.  In a December 2007 VA audiology consult, the Veteran reported intermittent tinnitus in both ears for many years, which became more frequent.  The VA treatment records also show a consistent history of tinnitus for many years.  Therefore, the Board finds that he has a current diagnosis of tinnitus.  

Additionally, the Court has stated that lay evidence may establish the presence of a condition during service, post- service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence).

While the Board recognizes that service treatment records are absent of any references to tinnitus and the first documentation of tinnitus was noted many years after discharge, the Veteran has reported that he has experienced tinnitus since service and the Veteran is considered competent to report the observable manifestations of his claimed disorder of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the Board finds the Veteran's report of having experienced a continuity of tinnitus symptomatology since service to be credible as there is no contradictory evidence in the record.  The Board affords the Veteran's statements with respect to continuity of symptomatology since service significant probative value.

Therefore, the Board finds that the evidence does not preponderate against the Veteran's claim that tinnitus is related to his period of active service. The Veteran reported tinnitus since service and there is no evidence to the contrary.  Therefore, the Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for tinnitus, which the Veteran has credibly and competently reported had its onset in service and has continued since that time, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

INCREASED RATING 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, such as the issue regarding erectile dysfunction, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the issue regarding PTSD, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Erectile Dysfunction

The Veteran's erectile dysfunction is currently rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  In this case, the Board notes that the Veteran was granted special monthly compensation for loss of a creative organ in an October 2007 rating decision.  

In a November 2008 VA QTC examination for diabetes, the Veteran described that he could achieve and maintain an erection.  He indicated that it was not possible to vaginally penetrate with ejaculation.  The treatment for impotence included oral medication which had not helped his sexual functioning.  

In an August 2009 VA QTC examination, the Veteran reported that he could not achieve and maintain and erection.  A genital examination of the Veteran's penis and testicles revealed normal findings.  

Based on the foregoing, the Board finds that a compensable evaluation is not warranted.  The RO has already adjudicated the issue of special monthly compensation and the objective evidence of record does not show deformity of the penis.  The August 2009 physical examination of the Veteran was normal.  The records associated with the claims file do not show that the Veteran has any deformity of the penis.  Accordingly, the evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See October 2007 rating decision.  

The Board has also considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of erectile dysfunction have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service-connected erectile dysfunction.  As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

With respect to whether the issue should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in the rating schedule for penile deformity with loss of erectile power shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his erectile dysfunction has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

PTSD

The Veteran's service-connected PTSD is currently assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In November 2006, the Veteran filed a claim for an increased evaluation.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness'" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

In this case, the Board has reviewed all the evidence of record.  In a September 2006 VA Compensation and Pension examination, the Veteran's hygiene was poor.  He initially mumbled and avoided eye contact, but later related cooperatively.  He reported nightmares about twice per week which would sometimes subside for two months.  He awoke with frequent hyperventilation associated with anxiety.  He described angry feelings and disliked Vietnamese people.  He had a startle response with loud noises.  He would isolate himself and have crying spells thinking about the death of friends.  His symptoms also caused marital friction.  The Veteran reported his work history in a gas company and described that his symptoms had increased since he stopped working two years prior.  During the examination, the Veteran's thought processes were intact with no psychotic content.  There were no delusions or hallucinations.  There was no inappropriate behavior and the Veteran's speech was coherent and spontaneous.  There were no memory impairments and he was not suicidal or homicidal.  There was no impairment of impulse control.  There was sleep impairment.  He was oriented to time, place and situation. There was no obsessive or ritualistic behavior.  His speech was slightly slow in rate and flow.  His mood was dysphoric.  He was assigned a GAF of 55 for PTSD.  The psychiatrist found that the Veteran was socially isolated and had no regular productive activities.  

In a March 2007 VA Compensation and Pension Examination, the Veteran reported symptoms of anxiety, insomnia and intrusive memories.  The Veteran was cleanly groomed and dressed during the examination.  He was alert and oriented with intact memory, attention span and language skills.  Thought processes were linear.  He had sleep disturbances and his affect was friendly, but became tearful when discussing Vietnam.  He was assigned a GAF of 41-50.  The examiner noted that the Veteran's PTSD symptoms precluded him from returning to work, if he were not already retired.  His PTSD symptoms also made him a poor candidate for vocational rehabilitation.  The Veteran had re-experiencing and avoidance symptoms.  He had irritability and would yell often.  He had problems remembering names and would re-read material to absorb it.  He was hypervigilant and would startle easily.  The examiner noted that the Veteran worked for 35 years at a gas company and had considerable autonomy.  He described confrontations with his bosses over the years.  He described that his first marriage ended because of his temper, drinking and night terrors.  He experienced 1-2 panic attacks monthly marked by shortness of breath, palpitations and sweats.  He admitted to suicidal ideas, especially in the period between his marriages.  His wife would remind him to keep up his personal appearance 3-4 times per year.  He had obsessional rituals and would walk the perimeter before retiring.  He had flashlights, slippers, loaded guns and knives readily available in his home.  He would roll, fold and hang his closet the way he was taught in service and would not let his wife put his clothes away.  Crowds stressed him out and he would sit by a window and away from others in a restaurant.  

In a May 2007 letter from a VA psychiatrist, the Veteran's current symptoms were depicted as recurrent intrusive nightmares and flashbacks of Vietnam, patrols, ambushes, rain and comrades.  He reported severe anxiety, cold sweats and reliving war events when exposed to external cues.  He reported time spent at length to avoid thoughts and triggers associated with war, to the extent of isolating himself from others and avoiding most social activities.  The Veteran reported feeling detached from others, with a prior marriage that ended in divorce.  He was currently in his second marriage.  He reported being distressed and had thoughts of suicide in the past with severe survivor guilt, without any intent or plan.  He also reported being angered often even with none to minimal provocation and had multiple instances of tendencies towards aggression.  The Veteran also had trouble sleeping at night as well as difficulty concentrating and was easily startled.  The Veteran had last worked two years prior for a gas company as a planner for 35 years.  There was minimal interaction with others in his job.  When the Veteran had to interact with others at work he felt very uncomfortable and he would get very upset and irritated when second guessed.  The psychiatrist found that the Veteran was unemployable as he was very isolative, easily angered, and had frequent debilitating nightmares and flashbacks.  The psychiatrist found that Veteran was severely impaired by his symptoms in his life, work and relationships, was completely unemployable and his condition was expected to continue.  

In an undated evaluation by a certified vocational evaluator, it was concluded that the Veteran did not appear feasible for a successful training program and return to work.  In part, this was due to his lack of motivation, declining stamina and endurance, anxiety, declining tolerances, nightmares and sleep impairment.  

In a September 2007 VA QTC examination, the Veteran was alert and oriented.  He was casually, but properly dressed.  His hygiene was good and grooming was slightly neglected.  There was no major disorder of speech.  His thought processes were coherent.  There was no tangentiality.  There was no looseness of associations.  His affect was restricted and his mood was sad.  There was no delusional thinking, no hallucinations and no suicidal or homicidal ideation.  His intellectual functioning and memory for recent and remote events were judged to be intact and average.  His comprehension and abstract thinking was judged to be intact and average.  He was assigned a GAF of 52.  The Veteran had distressing recollections including recurrent dreams of Vietnam.  He avoided thoughts, feelings and conversations about his trauma and avoided activities, people, and places that aroused recollections of the trauma.  He had diminished interest and participation in significant activities as well as restricted range of affect.  He had sleep difficulties, outbursts of anger, irritability and an exaggerated startle response.  

In 2008 VA treatment records, the Veteran's symptoms of PTSD were stable with increased medication.  He had some financial strain and relationship issues.  He was assigned a GAF of 60.  In a September 2008 letter from a re-adjustment therapist a the Vet Center, the Veteran reported symptoms of intrusive nightmares, flashbacks, cold sweats, avoidance isolation, feelings of detachment, estrangement, restricted range of affect, depression, difficulty concentrating, and startled response.  The therapist found that the Veteran's functioning was severely impaired at home and in the community.  The Veteran was married twice as a result of the PTSD symptoms.  He was also impaired in daily activities such as his inability to tolerate crowds, due to an increase in anxiety.  Prognosis was poor due to his dealing with ongoing symptoms of PTSD for 40 years of his life.  His GAF was 45 and he was attending ongoing group therapy and individual psychotherapy.  

In an August 2009 VA QTC examination, the Veteran presented with very long, unkempt, untrimmed hair and was unshaven.  He related cooperatively.  The Veteran had intrusive, painful memories of service in Vietnam.  He reported an increase in his nightmares which occurred several times per week.  He would wake up hyperventilating, shaking and sweating.  He endorses severe startle response and would sit with his back to the wall facing the doors in a restaurant.  The Veteran spent most of his time alone.  He retired from a gas company.  He had no contact with is five younger siblings or his one biological child from his first marriage.  He had minimal social life except a few events per year.  The Veteran admitted that his personal grooming had deteriorated.  

Upon examination, there was no impairment of thought processes and no delusions or hallucinations.  There was no inappropriate behavior.  He was not suicidal or homicidal.  He admitted to suicidal ideation in the past.  Personal hygiene was poor.  There were no observed panic attacks or impaired impulse control.  There was sleep impairment.  He was oriented to time, place and situation.  His recent, medium and remote memory was intact.  There was no obsessive or ritualistic behavior.  The rate and flow of speech was slightly soft and slow.  His mood was depressed with restricted affect.  He was assigned a GAF of 52 for PTSD.   The psychiatrist noted that compared with earlier evaluations, the Veteran seemed to have deteriorated as evidence by his physical appearance, poor grooming, protuberant belly and his soiled clothing.  He continued to drink and may be minimizing the amount he was consuming.  The Veteran reported that his symptoms of PTSD had worsened.  The examiner concluded that the Veteran was non-functional socially and in his present state was not likely that he would be hired.  He would have difficulty establishing and maintaining work and social relationships.  He would have no difficulty with simple and complex commands.  His ability to perform activities of daily living was evidently somewhat impaired with respect to self care.  His prognosis was fair and he was not a danger to self or others.  

In an August 2009 letter from a therapist at the Vet Center, the Veteran's current symptoms were intrusive thoughts, nightmares, flashbacks, cold sweats, isolations, feelings of detachment, estrangement, restricted range of affect, depression, difficulty concentrating, and startled responses.  The therapist noted that the Veteran's functioning was severely impaired at home and in the general community.  He had problems with interpersonal relationship and as a result had been married twice.  The Veteran was also impaired in his simple daily activities such as an inability to tolerate crowds, traffic and even go outside due to his extreme isolations.  Due to the Veteran's symptoms, the therapist found that the Veteran could not function in the workplace due to his ongoing mental health problems.  He was assigned a GAF of 45.  

In an April 2010 letter from a private psychiatrist, it was noted that the Veteran had flashbacks, survivor guilt, hypervigilance, sensitivity to loud noise, insomnia and nightmares in December 2003.  He also had severe distrust of the government and resistance to taking medications.  The Veteran was seen again in 2006 and reported that he retired from his job and had worsening symptoms.  The Veteran noted symptoms of hypervigilance, avoidance and vivid specific nightmares regarding his experiences in Vietnam.  The Veteran was diagnosed with PTSD and depression not otherwise specified and began group therapy.  It was noted that the Veteran was retired from a gas company and received a pension.  The psychiatrist noted the VA Compensation and Pension Examination in March 2007 that set forth the Veteran's symptoms of re-experiencing Vietnam, distressing dreams, symptoms of avoidance, memory blanks, feelings of anger, arousal symptoms, lack of sleep, yelling, hypervigilance, intolerance for people walking up behind him, night terrors, temper, self medication with alcohol, panic attacks 1-2 times per month, sleep problems, and intolerance for crowds and restaurants.  He currently had problems with nightmares, anger, irritability, avoidance and insomnia.  

In a January 2011 letter from a Vet Center Readjustment Specialist, it was noted that the Veteran attempted regular weekly group therapy sessions for PTSD.  He had symptoms of increased arousal, irritability and re-experiencing through intrusive thoughts and nightmares.  His symptoms were currently impairing his ability to cope in social and work environments with mild to moderate severity.  This was noted by the negative interactions he had with his family members.  The Veteran reported that his wife and children often commented on his irritability and lack of patience.  His intrusive thoughts of combat experiences and insomnia were impacting his focus and concentration making task fulfillment very difficult.  He was assigned a GAF of 46.  

The Board has also considered the lay statements submitted on behalf of the Veteran's claim.  The Board finds that the symptoms described in the lay statements are similar and consistent with the remaining evidence of record.  

Based on the foregoing, the Board finds that a 70 percent evaluation is warranted for service-connected PTSD.  The evidence shows that there is severe social and occupational impairment.  The evidence shows that the Veteran is severely isolated due to his PTSD.  He has anger, yelling and irritability outbursts that strain his marital and family relationships.  There was also evidence of suicidal ideation, albeit not continuous.  The evidence also shows that the Veteran experiences frequent panic symptoms and severe nightmares.  Further, several examiners and his wife found that the Veteran neglected his personal appearance and hygiene.  The preponderance of the evidence also shows that the Veteran had an inability to be employed and maintain effective relationships with coworkers and authority figures while he was employed.   Although the Veteran's speech and memory remained relatively unaffected, the Board finds that the preponderance of the Veteran's symptoms of PTSD more closely approximate a 70 percent evaluation.  

The Board finds that the Veteran is not entitled to a 100 percent evaluation because he did not have gross impairment in thought processes or communication.  He also did not have persistent delusions or hallucinations.  He was also oriented to time and place during the examinations and his behavior was not grossly inappropriate.  He was not a persistent danger to himself or others.  Therefore, at this time, a 100 percent evaluation for PTSD is not warranted.  


TDIU

As noted above, the Veteran's symptoms of PTSD severely affected his ability to work.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2010).

Initially, the Board notes that the Veteran is currently service-connected for PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; right eye diabetic retinopathy, currently 10 percent disabling; peripheral neuropathy of the right lower extremity, currently 10 percent disabling; peripheral neuropathy of the left lower extremity, currently 10 percent disabling.  Additionally, pursuant to this decision, the Board granted service connection for tinnitus.  The Board notes that the only rating available for tinnitus is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As the Veteran has one disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are met. 

Further, it is the policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence of record shows that the Veteran is unable to work due to his PTSD.  As several VA examiners, therapists and psychiatrists noted, the Veteran is unable to secure or follow a substantially gainful occupation due to his symptoms of PTSD, including his irritability, isolative nature, anger, inability to work with others, and his inability to function in the workplace.  As such, the Board finds that the preponderance of the evidence shows that the Veteran is unable to secure or maintain substantially gainful employment solely due to his PTSD.  Therefore, the Veteran's claim for entitlement to a TDIU is granted.  


ORDER

Service connection for tinnitus is granted. 

A 70 percent evaluation for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran has a diagnosis of bilateral hearing loss.  In December 2007 and May 2008 VA treatment records, the Veteran was diagnosed with mild to moderate hearing loss from 6-8 kHz in the right ear and mild hearing loss at 8 kHz in the left ear.  Additionally, as set forth in this decision, the Veteran was exposed to acoustic trauma in combat service.  Therefore, the Board finds that a VA examination is warranted to determine if the current diagnosis of hearing loss was caused or aggravated by the acoustic trauma in service.

The Veteran also has a diagnosis of an enlarged prostate as shown in the VA treatment records.  The Veteran asserts that his enlarged prostate is secondary to his diabetes mellitus.  There is no VA opinion of record; therefore the Board finds that a remand is warranted to determine the etiology of the Veteran's prostate disability.  

Additionally, the Veteran testified that he has peripheral neuropathy in the upper extremities.  In a September 2007 and November 2008 VA QTC examination, the Veteran reported that he had tingling and numbness in his hands and feet.  The Veteran is currently service connected for peripheral neuropathy of the lower extremities as secondary to service connected diabetes mellitus based on the November 2008 examination.  In 2008, the examination did not reveal peripheral neuropathy of the upper extremities; however, the Veteran testified that his symptoms in his upper extremities have increased since 2008.  As such, the Board finds that another VA examination is warranted to determine if there is a diagnosis of peripheral neuropathy in the upper extremities that is related to service-connected diabetes mellitus.  

Regarding hypertension, a November 2008 VA QTC examination for diabetes mellitus revealed that the Veteran has a history of hypertension for 15 years.  After physical examination the Veteran, he was diagnosed with essential hypertension that was not aggravated by diabetes.   This opinion however was incomplete and did not include a rationale for the opinion provided.  Therefore, the Board finds that another VA examination is warranted to determine if hypertension was caused or aggravated by service or by a service-connected disability, including diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for VA examinations with the appropriate medical specialists to determine the etiology of the bilateral hearing loss, prostate disability, hypertension and peripheral neuropathy of the upper extremities.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiners should state whether the Veteran's disabilities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  The examiners should also state whether the Veteran's disabilities are causally or etiologically related to or aggravated by a service-connected disability, including diabetes mellitus.  Any opinion expressed should be accompanied by a complete supporting rationale.

2. RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


